Citation Nr: 1436979	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  08-27 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent for a right knee disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a bilateral eye disability.

5.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to August 1978 and from February 1982 to February 1986. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a bilateral eye disability, entitlement to an increased rating for a right knee disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  There is no competent and credible evidence of record linking the Veteran's current lumbar spine disability to his active duty service.

2.  There is no competent and credible evidence of record linking the Veteran's current cervical spine disability to his active duty service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110 , 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a cervical spine disability have not been met. 38 U.S.C.A. §§ 1110 , 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Letters dated in November 2006, August 2007, June 2008, and February 2011 satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, VA medical treatment records, identified private medical treatment records, and Social Security Administration (SSA) records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran underwent a VA examination with respect to his claims for entitlement to service connection for a lumbar spine disability and a cervical spine disability in March 2011.  The record does not reflect that the examination reports are inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations addressed the likely etiology of the Veteran's lumbar and cervical spine disabilities, providing supporting explanation and rationale for all conclusions reached.  The examinations were thorough and all necessary evidence and testing was considered by the examiners. 

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran contends that service connection is warranted for a lumbar spine disability and a cervical spine disability.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When disease is shown as chronic in service, or within a presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If the condition in service is not shown to be chronic, service connection may be established by way of evidence demonstrating continuity of symptomatology.  Id.

The Veteran's service treatment records reflect that the Veteran injured his neck during service.  An August 1985 service treatment record notes that the Veteran fell out of a coconut tree, landing on his neck and left shoulder.  He blacked out for a moment and was dizzy.  X-rays of the skull and cervical spine were normal.  In August 1985, the Veteran reported a history of upper back pain, which was resolved.  Physical examination revealed no back tenderness, spasm, or deformity.  Range of motion of the back and shoulders was normal.  A January 1986 separation examination reflects that the spine, head, face, and neck were normal.  In a report of medical history, completed at that time, the Veteran denied a history of recurrent back pain.

A March 2006 magnetic resonance imaging scan (MRI) of the cervical spine reflects a focal disc herniation at C6-C7 narrowing the right neural foramen.  There were tiny herniations without significant compression of the dural sac at other levels.  The lumbar spine MRI revealed a lateral foraminal disc herniation on the left at L3-L4 with mild encroachment upon the left L3 nerve root.

An April 2006 private treatment record notes the Veteran's complaints of neck and back pain following a January 2006 motor vehicle accident.  The record reflects that the Veteran was a restrained driver of a vehicle that hit a pole.  There was loss of consciousness for three to four minutes.  He developed neck and back pain almost immediately after the accident.  The Veteran reported constant neck pain, worse with range of motion of the cervical spine, use of upper extremities, sleep, and driving.  The pain radiated to his left shoulder and left elbow as well as the right upper extremity.  There was no weakness or numbness in the extremities and no bowel or bladder dysfunction.  The Veteran also complained of low back pain with axial load of the spine, such as standing, walking, repetitive bending, and prolonged sitting.  There was right lower extremity radiating pain into the dorsal aspect of the back, dorsal thigh, and knee area.  The Veteran denied any previous history of neck or back problems.  The diagnosis was neck and low back pain secondary to cervical and lumbar disc herniations.  There was no clear-cut evidence of cervical or lumbar radiculopathy at that time.

In his August 2006 claim form, the Veteran averred that he injured his back and neck in August 1985 when he fell out of a tree.  He noted that he had arthritis and pain in his neck and back.

Private medical treatment records from 2006 to 2007 show complaints of and treatment for neck and back pain, including physical therapy.  A June 2006 record notes that the Veteran reported an onset of low back pain in January 2006, following a motor vehicle accident.  In November 2006, the Veteran underwent a L4-L5 percutaneous discectomy with improvement of radicular leg and back pain.  Diagnoses included persistent cervical radicular pain; myofascial neck pain with radiculopathy; myofascial neck pain with herniation; low back pain secondary to lumbar disc herniations; low back pain post percutaneous discectomy in November 2006; and mechanical low back pain with radiculopathy status post two epidurals.  

In October 2007, the Veteran underwent a VA spine examination.  The Veteran reported that he injured his neck and back during service when he sustained an injury.  He complained of burning pain with weakness, stiffness, and giving way.  He denied swelling, redness, locking, and radiation of the pain.  He reported that he underwent a lumbar discectomy in November 2006 and denied surgical intervention for his cervical spine disability.  He noted that he worked as a cook for more than 20 years after service, and that his job involved a significant amount of standing and lifting.  Physical examination revealed normal spinal contour, normal gait, and normal posture.  There was no evidence of a large surgical incision from the lumbar discectomy.  There was no paraspinal spasm.  Muscle strength was normal and deep reflexes were +2/4 and symmetric, bilaterally.  Straight leg raise was negative, bilaterally.  Range of motion of the cervical spine showed forward flexion to 45 degrees, extension to 45 degrees, left and right lateral flexion from 0 to 45 degrees, and left and right lateral rotation from 0 to 80 degrees.  Range of motion of the lumbar spine revealed flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  X-rays of the cervical and lumbar spine revealed normal alignment and well-preserved disc spaces.  A June 2007 magnetic resonance imaging scan (MRI) revealed minimal degenerative changes in the cervical spine and a small disc herniation in the lumbar spine.  The diagnoses were status post lumbar discectomy at L4-L5 and minimal degenerative changes of the cervical spine.  After reviewing the claims file, the examiner concluded that it was "less likely as not" that the Veteran's cervical spine disorder was related to his in-service cervical spine injury and that it was "unlikely" that his lumbar spine disorder was related to his active duty service.  The examiner noted the Veteran's relatively recent cervical strain with soft collar treatment and the longstanding history of standing and lifting work after service as rationale for the opinion.

VA treatment records from 2007 and 2008 reflect diagnoses of and treatment for back and neck pain.  A June 2007 MRI of the cervical spine showed minimal degenerative changes with no disc herniation.  An MRI of the lumbar spine revealed a very small disc herniation at T8-T9.  VA treatment records from 2011 reflect continued complaints of and treatment for back and neck pain.

In March 2011, the Veteran underwent another VA spine examination.  The Veteran reported back pain beginning in 1985.  He stated that he began having low back pain while working for a smokehouse in 1999, and that he was diagnosed with a muscle pull.  He noted that he continues to have back pain, and that he reinjured his low back in a 1994 motor vehicle accident.  He indicated that he injured his neck during service when he fell from a tree, and that he was given a neck collar at that time.  X-rays of the cervical spine showed no acute vertebral compression, fracture, or subluxation.  Disc spaces were maintained and no focal bony lesion was demonstrated.  X-rays of the lumbar spine reflected normal alignment with no evidence of spondylolisthesis or compression fractures.  The diagnoses were lumbar spine strain and cervical spine strain.  After performing a physical examination, conducting an interview of the Veteran, and reviewing the Veteran's claims file, the examiner opined that the Veteran's neck and back disabilities were not caused by or a result of his military service.  The examiner explained that the service records showed that he was evaluated for strain and spasm to his back and neck during service, but that those conditions were not chronic or lasting according to the service records, as the separation examination was essentially normal.  

SSA records reflect that the Veteran is receiving SSA disability benefits based on disorders of the back and anxiety-related disorders, effective 2006.  In his September 2006 disability report, the Veteran stated that the conditions that limit his ability to work include herniated discs in the neck and back, slipped disc in the back, nerve damage to the neck, and a right knee problem.  He stated that these conditions first bothered him in January 2006.  

After a thorough review of the evidence of record, the Board concludes that service connection for a lumbar spine disability and a cervical spine disability is not warranted in this case.  The evidence of record reflects current diagnoses of degenerative changes of the cervical spine, lumbar spine strain, and cervical spine strain.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  Arthritis of the cervical spine was not diagnosed within one year of service discharge; thus, service connection is not warranted on a presumptive basis.  38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  The Veteran's service treatment records are negative for any complaints of back pain, but do reflect that the Veteran reported neck pain after falling out of a coconut tree in August 1985.  Accordingly, there is evidence of an in-service injury.

However, there is no medical evidence of record linking the Veteran's cervical spine disorder or lumbar spine disorder to his active duty service.  The only medical evidence of record addressing the etiology of the Veteran's lumbar and cervical spine disabilities are the October 2007 and March 2011 VA examinations, which both concluded that the Veteran's cervical and lumbar spine disabilities are not related to his active duty service, including the in-service injury.  The March 2011 opinion was based upon a review of the claims file and provided supporting rationale for the conclusion reached; accordingly, the Board affords the March 2011 opinion significant probative value.

There is also no competent and credible lay evidence of record linking the Veteran's cervical spine or lumbar spine disability to service.  While the Veteran is competent to report complaints of pain since service, the Board does not find him to be credible in this regard.  Such assertions are inconsistent with his prior assertions as to onset of pain.  Such inconsistencies are deemed to be more than minor.  As noted above, in August 1985, he reported his upper back pain had resolved, he denied a history of recurrent back pain in January 1986 at the time of examination for separation from service, he denied a history of neck or back problems when seeking treatment in April 2006, and in June 2006, he reported an onset of low back pain in January 2006.  Additionally, the Veteran is not competent to attribute his current cervical and lumbar spine disabilities to service.  Such disabilities are of a complex medical nature and do not lend themselves to lay etiological opinion or diagnosis.  The Veteran has not been shown to have the requisite medical training or knowledge to render such etiological opinion or diagnosis.

In this case, there is no competent and credible lay evidence, or medical evidence, of record linking the Veteran's current cervical or lumbar spine disability to service or to any incident of service.  This lack of cognizable evidence is particularly dispositive, as the first medical evidence of record for a lumbar or cervical spine disorder was in 2006, approximately 20 years after the Veteran's period of service ended and immediately following a motor vehicle accident.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition). 

As there is no competent and credible evidence of record relating the Veteran's current lumbar or cervical spine disabilities to his active duty service, the criteria for service connection are not met.  As the preponderance of the evidence is against the claims, there is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a cervical spine disability is denied.


REMAND

I.  Bilateral Eye Disability

In accordance with the Board's February 2011 Remand, the Veteran was provided a VA examination with regard to his bilateral eye disability in March 2011.  The VA examiner conducted a physical examination of the Veteran's eyes, but did not provide an etiological opinion because the examiner concluded that the Veteran did not have a bilateral eye disability.  However, review of the October 2007 VA examination indicates that the Veteran presented with evidence of early cataracts.  Additionally, VA treatment records from 2007 reflect diagnoses of cataracts, as well as other eye disorders.  This evidence was not addressed by the March 2011 VA examiner, and is at odds with the examiner's conclusion.  Thus, the Board believes that the Veteran's claim should be returned to the March 2011 VA examiner for a supplemental opinion addressing the evidence of a diagnosis of cataracts.  

II.  Right Knee Disability

The Veteran also seeks entitlement to an increased disability rating in excess of 10 percent for his service-connected right knee disability.

The Board notes that the Veteran was last afforded a VA examination with respect to his right knee in March 2011, over three years ago.  The Board is cognizant that a remand is not required for a new VA examination solely due to the passage of time.  Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  However, a VA treatment record added to the record since March 2011 suggests that the severity of the Veteran's right knee disability may have worsened since his last VA examination.  Accordingly, the Veteran should be provided with a new VA examination to determine the current severity of his service-connected right knee disability.

In addition, in support of his claim, the Veteran submitted a January 2014 VA treatment record reflecting that he sought treatment for his right knee disability.  The record submitted shows a partial record relating to the Veteran's right knee disability, but the record is incomplete.  The most recent VA treatment records associated with the claims file are dated in 2011.  As it appears that there are additional VA treatment records pertaining to the Veteran's service-connected right knee disability which have not been considered, updated VA treatment records must be requested.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).

III.  TDIU

With regard to the Veteran's claim for entitlement to a TDIU, this issue is inextricably intertwined with the Veteran's claims for entitlement to an increased rating for a right knee disability and entitlement to service connection for a bilateral eye disability.  As such, adjudication of these issues may impact the claim for a TDIU.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Accordingly, these issues must be adjudicated together.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request updated VA medical treatment records from the Detroit, Michigan VA Medical Center, to include any associated clinics, from May 2011 to the present.

2.  Thereafter, schedule the Veteran for a VA examination to ascertain the current nature and severity of his service-connected right knee disability.  The claims file must be made available to the examiner in conjunction with the examination.  The examiner should report all clinical manifestations in detail. 

The examiner should report the right knee range of motion in degrees, and specifically identify the degree at which pain first appears on flexion and extension of the right knee.  The examiner should discuss the presence or absence of any weakened movement, excess fatigability with use, incoordination, painful motion, and pain with repetitive use, and provide an opinion as to how these factors result in any additional limitation of knee function.  The examiner should discuss whether pain significantly limits functional ability during flare-ups or when the right or left knee is used repeatedly over a period of time.  This determination should, if feasible, be portrayed in terms of the degree of additional range of motion loss.

3.  Return the Veteran's claims file to the VA examiner who conducted the March 2011 VA eye examination for additional explanation and rationale.  The Veteran's claims file, all electronic records, and a copy of this Remand must be made available to and reviewed by the examiner.  If additional examination of the Veteran is deemed necessary to provide the requested opinion, such examination should be scheduled.  

The examiner is requested to provide an addendum opinion that reconciles the finding that there was no diagnosis of an eye disability with the October 2007 VA examination which diagnosed immature cataracts, bilaterally.  If a diagnosis of an eye disability is made, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's eye disability is related to his documented in-service eye strain.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

4.  If the examiner who provided the March 2011 VA examination is no longer available, the RO must provide the Veteran with a new VA eye examination to determine the existence and etiology of any eye disorder found.  The Veteran's claims file, all electronic records, and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Based upon a review and discussion of all of the evidence in the service and post-service treatment records as well as the Veteran's lay statements of record, the VA examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed eye disability is related to the Veteran's documented in-service eye strain.  

A complete rationale for all opinions must be provided.  In stating the rationale, the examiner must reconcile his/her clinical findings with the October 2007 VA examination which diagnosed immature cataracts, bilaterally.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

5.  The RO must then re-adjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


